WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in ordering defendant-relator, Emery Thibodeaux, to answer all questions propounded to relator at the oral deposition and in the written interrogatories. U.S. Const. amends. V and XIV, Lefkowitz v. Turley, 414 U.S. 70, 94 S.Ct. 316, 38 L.Ed.2d 274 (1973). The record in this case clearly indicates that certain of the questions propounded to the relator could result in the relator incriminating himself in criminal activity if he were required to respond. The correct procedure for the trial court to follow in the instant case is to review each question to which the relator exercised his privilege in order to determine if the privilege was properly invoked. Louisiana Livestock Sanitary Bd. v. Pickett, 323 So.2d 521 (La.App. 3rd Cir.1975).
FOR THESE REASONS, IT IS ORDERED that the trial court judgment is hereby vacated insofar as it orders relator, Emery Thibodeaux, to respond to all questions propounded at the oral deposition and in the written interrogatories.
IT IS FURTHER ORDERED that this matter is remanded to the trial court for further proceedings, specifically, a review of each question to which relator exercised his privilege and a determination as to which questions require responses and which do not.